DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birchbauer et al (WO 2017/174426 in English as US 20190154434 cited below).
RE 1 and 12, Birchbauer discloses a system and method that determines depth (4) of a conduit (1) below a ground surface, said method comprising: moving an inline tool along and within the conduit; collecting, by the inline tool, pipeline elevation data of the conduit as the inline tool moves along the conduit (par 14-16); placing a plurality of targets at the ground surface along the conduit; detecting, via a sensor at an aircraft (2), the targets as the aircraft travels over the targets (par 17, 21); collecting, by the sensor at the aircraft, surface data (3) based on the detected plurality of targets (par 17-19); receiving, at a controller, survey data of the ground surface above the conduit; determining, by the controller, an ellipsoidal height (4) of the ground surface above the conduit based at least in part on (i) the surface data collected by the aircraft and (ii) the survey data; and determining, by the controller, a depth of cover of the conduit based at least in part on (i) the determined ellipsoidal height and (ii) the collected pipeline elevation data (par 13, 18, 35-36).
RE 2 and 13, the inline tool comprises an inertial measurement unit (IMU) (par 16).
RE 3 and 14, further comprising placing above ground markers (AGMs) at the ground surface along the conduit; wherein the inline tool collects pipeline elevation data when below an AGM; and wherein the plurality of targets are placed at the same locations as the placed AGMs (par 21-23).
RE 4 and 15, the AGMs are placed at locations that correspond with the survey data (par 21-23).
RE 5 and 16, correlating, by the controller, the survey data with the pipeline elevation data and the surface data at the location of each AGM (par 20-24).
Re 6 and 17, the aircraft comprises a LIDAR sensor, and wherein the aircraft collects surface data via the LIDAR sensor (par 28-29).
Re 7 and 18, the aircraft comprises a global positioning system (GPS) sensor and a camera, and wherein the aircraft collects surface data via the GPS sensor and the camera (par 18-21, 24-26.
Re 8 and 19, the aircraft comprises a LIDAR sensor, a global positioning system (GPS) sensor, and a camera, and wherein the aircraft collects surface data via the LIDAR sensor, the GPS sensor, and the camera (par 24-29).
RE 9 and 20, determining the depth of cover comprises subtracting the pipeline elevation data from the corresponding ellipsoidal height (par 13, 35-36).

RE 10 and 21, determining the ellipsoidal height comprises processing the surface data with at least one of (i) computer vision methods or (ii) structure from motion methods (par 13, 35-36).
RE 11 and 22, collecting the pipeline elevation data comprises mapping space horizontally and vertically from the inline tool (par 13-18, 35-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887